Citation Nr: 0940359	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-31 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
left knee disorder from June 11, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from August 1993 to 
May 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado which increased the evaluation for a left 
knee disorder from 10 percent to 20 percent from June 11, 
2007.  The Veteran appealed the increased rating awarded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2008, the Veteran stated that he wanted a hearing 
before a member of the Board at the RO either live or in a 
video conference.  Accordingly, the case must be returned to 
the RO to schedule such a hearing.  38 U.S.C.A. § 7107 (West 
2002 & Supp. 2009); 38 C.F.R. § 20.700 (2009).

Accordingly, this matter is REMANDED for the following 
action:

The RO should schedule the Veteran for a 
hearing of his choice, either a 
videoconference hearing or a Travel Board 
hearing before the Board, pursuant to his 
December 2008 request, in accordance with 
applicable procedures.  The RO should 
notify the Veteran and his representative 
of the scheduled hearing at the latest 
address of record.  The Veteran and his 
representative should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the Veteran fails to 
report for the scheduled hearing, the 
claims folder should be returned to the 
Board, in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



